t c no united_states tax_court estate of leonard rosen deceased bernice siegel special administrator petitioner v commissioner of internal revenue respondent docket no filed date on date d’s estate e filed d’s federal_income_tax return and paid the liability reported on that return on date e filed d’s federal estate_tax_return and paid the liability reported on that return on date r mistakenly assessed only part of the liability reported on the income_tax return and refunded to e the portion of the income_tax payment exceeding that assessment on or about date e voided the refund check and returned the check to r with a letter stating that the refund was apparently made in error on date r assessed the tax reported on the estate_tax_return and assessed as to that return additions to tax and interest these assessments totaled more than the liability reported on the estate_tax_return later in date after receiving the voided check r recorded the tax reflected in the voided check as a payment of d’s income_tax thus then showing in r’s records that d had overpaid his income_tax in date r credited to d’s unpaid assessed estate_tax liability the income_tax overpayment shown in r’s records later during this proceeding r observed that r had not assessed some of the liability reported on d’s income_tax return and that this amount corresponded to the amount of the overpayment credited to d’s estate_tax in date after the 3-year period of limitations had expired as to d’s income_tax r recharacterized as an income_tax payment the amount of the overpayment credited in date to e’s estate_tax thus decreasing e’s estate_tax payments by a similar amount held the disputed funds represent a payment of d’s federal estate_tax and enter into the calculation of the overpayment of that tax r was not entitled in date to recharacterize the disputed funds as r did given that the 3-year period of limitations for assessment as to d’s federal_income_tax had expired before the recharacterization michael r morris for petitioner louis b jack for respondent opinion laro judge this case is before the court for decision without trial see rule the estate of leonard rosen deceased estate bernice siegel special administrator petitioned the court to redetermine respondent’s determination of a dollar_figure deficiency in federal estate_tax and a dollar_figure addition thereto under sec_6651 or alternatively sec_1 unless otherwise indicated section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure and dollar amounts are rounded a the parties agree that the estate is entitled to receive an overpayment of federal estate_tax and ask the court to determine that overpayment petitioner asserts that the estate has overpaid its estate_tax by dollar_figure without consideration of additional deductions for interest and legal fees which the parties have stipulated the estate may be entitled to but the amounts of which require a computation under rule respondent asserts that the estate has overpaid its estate_tax by dollar_figure without consideration of the just-stated additional deductions for interest and legal fees our determination of the amount of estate_tax the estate overpaid requires that we decide a single issue specifically we decide whether the estate in calculating its estate_tax overpayment may treat as a payment of federal estate_tax dollar_figure that the estate initially tendered to respondent as a payment of the federal_income_tax of leonard rosen decedent upon receipt of those funds respondent recorded the funds as a payment of decedent’s income_tax but subsequently applied the funds as an overpayment of decedent’s income_tax to the estate’s federal estate_tax later during this proceeding after respondent observed that he had not assessed interest under sec_1291 reported on decedent’s income_tax return respondent unilaterally recharacterized the funds as a payment of decedent’s income_tax purportedly to carry out the original intent of the estate in tendering the funds to respondent that the funds be a payment of decedent’s income_tax we hold that the funds now represent a payment of the estate’s federal estate_tax and are taken into account in calculating the estate’s overpayment of that tax background our recitations of fact are based upon the parties’ stipulations of fact and the exhibits submitted therewith we incorporate those stipulations herein by this reference decedent resided in california when he died on date when the petition commencing this case was filed the special administrator bernice siegel resided in california when he died decedent’s primary asset was a 100-percent interest in a panamanian corporation named lantana corp ltd lantana lantana owned two bahamian bank accounts worth approximately dollar_figure million lantana’s address was a post office box in the bahamas on date the estate filed decedent’s final form_1040 u s individual_income_tax_return decedent’s final income_tax return with respondent’s service_center in fresno california fresno service_center that return reported that decedent had received an excess_distribution during the sec_1291 provides that a taxpayer in receipt of an excess_distribution must increase the taxpayer’s income_tax continued estate included as part of decedent’s final income_tax return a form_8621 return by a shareholder of a passive_foreign_investment_company or qualifying electing fund reporting that decedent owed sec_1291 tax of dollar_figure and sec_1291 interest of dollar_figure the estate also included with decedent’s final income_tax return a check in the amount of dollar_figure reportedly as payment of the following items items amount sec_1291 tax dollar_figure sec_1291 interest big_number failure to pay estimated income_tax addition_to_tax failure to pay timely addition_to_tax big_number sec_6601 interest big_number credit for the elderly total big_number decedent’s final income_tax return reported the dollar_figure as sec_1291 tax and included that amount in the dollar_figure reported as decedent’s total_tax for ie the dollar_figure less the dollar_figure credit for the elderly decedent reported the continued liability by a deferred_tax_amount sec_1291 and b generally defines the term deferred_tax_amount to mean the sum of the aggregate increases in taxes plus the aggregate amount of interest on such increases in tax see also sec_1291 defining the term excess_distribution we use the terms sec_1291 tax and sec_1291 interest to refer respectively to the aggregate increases in taxes described in sec_1291 and the aggregate amount of interest on such increases in tax described in sec_1291 sec_1291 interest of dollar_figure at the bottom of page by typing thereat sect interest dollar_figure on the bottom of page beneath the block stating that it is to be completed by paid preparers only was the following information interest not included penalty not included big_number big_number total due big_number decedent’s final income_tax return was never audited the estate’s estate_tax_return was filed with respondent on date as part of that return the estate claimed a deduction of dollar_figure for taxes paid on decedent’s final income_tax return check amount of dollar_figure less the sum of the additions to tax of dollar_figure and dollar_figure respondent did not disallow any part of that deduction as part of the notice_of_deficiency the estate reported on its estate_tax_return that its estate_tax liability totaled dollar_figure estate_tax of dollar_figure plus interest of dollar_figure and included with the return a check for dollar_figure on date the fresno service_center processed the dollar_figure payment made with decedent’s final income_tax return for purposes of calculating sec_1291 interest line 11f of the form_8621 directs taxpayers to see instructions the instructions state that individuals shall enter the interest at the bottom right margin of form_1040 page and label it as ‘ sec_1291 interest’ include this amount in your check or money order payable to the united_states treasury in connection therewith the fresno service_center assessed the reported total income_tax of dollar_figure the reported failure to pay estimated income_tax addition_to_tax of dollar_figure the reported failure to pay timely addition_to_tax of dollar_figure and sec_6601 interest of dollar_figure reflecting a total assessment of dollar_figure and refunded the dollar_figure balance5 as an overpayment of decedent’s income_tax plus interest of dollar_figure to the estate through a check payable in the amount of dollar_figure on date after the estate had received the refund check an accountant for the estate notified respondent that the estate believed that respondent in issuing the check had mistakenly not taken into account the sec_1291 interest approximately week later the estate voided the refund check and sent it back to respondent with a letter stating that the funds reflected in that check were apparently attributable to sec_1291 interest connected with decedent’s final income_tax return on date respondent assessed the dollar_figure shown as tax on the estate_tax_return and assessed as to that return additions to tax totaling dollar_figure and interest of petitioner’s papers sometimes incorrectly refer to this amount as dollar_figure the letter states in relevant part enclosed please find a void irs refund check check no in the amount of dollar_figure we believe the deviation sic is from the sec_1291 interest a copy of the form_1040 is also enclosed for your reference dollar_figure later in date after receiving the voided check the fresno service_center recorded dollar_figure of the funds ie the total amount of the check less the interest of dollar_figure as an date payment of decedent’s federal_income_tax thus showing in respondent’s records that decedent had overpaid his income_tax by a similar amount in date the fresno service_center applied the just-referenced dollar_figure overpayment as a payment made on date with respect to the estate’s estate_tax liability beforehand respondent’s records showed an estate_tax liability greater than dollar_figure the amount showed as owing consisted of the failure_to_file and pay additions to tax and accrued interest thereon immediately after this application respondent’s records reported that decedent owed nothing as to his federal_income_tax in or about date the estate learned from respondent that dollar_figure of the funds remitted with decedent’s income_tax return had been applied to the estate’s estate_tax liability approximately months later in date the philadelphia service_center reversed the date transaction so that immediately afterwards the dollar_figure was recorded by respondent as a date payment of decedent’s income_tax rather than beforehand on date the fresno service_center notified the estate that it had received the refund check the estate received no further correspondence from the fresno service_center concerning decedent’s income_tax of estate_tax after the date reversal respondent’s records again reported that decedent had overpaid his federal_income_tax by dollar_figure in date the fresno service_center reapplied to the estate’s unpaid assessed estate_tax liability dollar_figure of the dollar_figure shown in respondent’s records as an overpayment of decedent’s income_tax effective as of date and removed the remaining dollar_figure dollar_figure - dollar_figure from decedent’s income_tax account beforehand respondent’s records reported that the estate owed more than dollar_figure in estate_tax the amount showed as owing consisted of the failure_to_file and pay additions to tax and accrued interest thereon after the transfer respondent’s records reported that decedent owed nothing in income_tax on date respondent issued to the estate the notice_of_deficiency underlying this action the parties ultimately settled all issues raised in that notice in finalizing the settlement one of respondent’s appeals officers observed that the dollar_figure reported on decedent’s final income_tax return as sec_1291 interest had not been assessed and that a corresponding amount of the funds included in the check tendered with the return was recorded as a payment of the estate’s estate_tax in date more than years after the estate filed the record does not reveal how the philadelphia service_center became involved in this case decedent’s final income_tax return the fresno service_center added dollar_figure to decedent’s income_tax payments and subtracted dollar_figure from the estate’s estate_tax payments the service_center did so purportedly to reflect the estate’s intent in tendering the latter funds that they be a payment of decedent’s income_tax immediately after the date transaction respondent’s records reported that the estate owed more than dollar_figure in estate_tax and that decedent had overpaid his income_tax by dollar_figure as of date the fresno service_center assessed dollar_figure of restricted interest as to decedent’s federal_income_tax the term restricted interest connotes interest that cannot be calculated by respondent’s computer system discussion we decide whether the estate in calculating its overpayment in estate_tax may treat the disputed funds of dollar_figure as a payment of federal estate_tax respondent argues at the outset that the court lacks jurisdiction to decide this issue because respondent states this case arises from an estate_tax deficiency and any decision as to the characterization of the disputed funds as other than decedent’s federal_income_tax requires that we decide whether decedent overpaid his federal_income_tax for three reasons we disagree with respondent’s assertion that we lack jurisdiction over this issue first in a case such as this where petitioner is challenging whether estate_tax was overpaid we have jurisdiction to determine the amount of any such overpayment see sec_6512 in making that determination we must decide whether the estate made any payment of estate_tax in excess of that which is properly due 332_us_524 see also 494_us_596 n stating that the commonsense interpretation is that a tax is overpaid when a taxpayer pays more than is owed for whatever reason or no reason at all given that the disputed funds if considered a payment of estate_tax would enter into the calculation of whether the estate has paid more estate_tax than is properly due we must by necessity decide whether those funds are a payment of estate_tax second contrary to respondent’s assertion we need not and do not determine the amount of decedent’s federal_income_tax for which the estate is liable or whether decedent’s federal_income_tax was overpaid we focus simply on whether the disputed funds are a payment of estate_tax while our decision may tangentially affect the amount of the payments that decedent made as to his federal_income_tax we do not determine the status of that tax or whether it has been paid in full third we have considered sua sponte whether we lack jurisdiction on account of sec_6512 although neither party claims that we lack jurisdiction under that section jurisdiction is fundamental and must be considered by the court in the first instance whenever our jurisdiction is subject_to reasonable doubt see eg 127_tc_109 122_tc_384 pursuant to sec_6512 the court lacks jurisdiction in a deficiency case such as this to review a credit made by the commissioner under sec_6402 see also ryals v commissioner 127_tc_178 112_tc_46 sec_6512 does not apply to this case because we do not find in the limited record before us that respondent in most recently recharacterizing the disputed funds as the payment of income_tax rather than estate_tax was crediting an overpayment pursuant to section dollar_figure nor does sec_6512 deprive the court of jurisdiction in essence to review the reversal of the overpayment credit made by respondent in the first place ie respondent had credited to the estate’s estate_tax the disputed funds shown in respondent’s records as an overpayment of decedent’s federal_income_tax sec_6512 provides the tax_court shall have no jurisdiction under this subsection to restrain or review any credit or reduction made by the secretary under sec_6402 nor does respondent claim that respondent in ultimately recharacterizing the funds as a payment of income_tax rather than of estate_tax was crediting an overpayment pursuant to sec_6402 sec_6512 applies to a credit or reduction made by the secretary under sec_6402 and the reversal at hand was not made by the commissioner under sec_6402 as to the substantive issue at hand respondent argues that his current treatment of the disputed funds as a payment of decedent’s income_tax carries out the estate’s intent in tendering those funds to him in the first place we disagree the expressed intent of the estate was that respondent treat the funds as a payment of decedent’s income_tax upon receipt of the funds respondent carried out that intent when he initially recorded the funds as a payment of decedent’s income_tax respondent asserts that he twice failed to credit the decedent’s income_tax payment in a manner consistent with the estate’s designation and that the estate now wants to redesignate the funds as estate_tax we disagree on both counts consistent with the estate’s designation of the disputed funds as income_tax respondent recorded those funds upon their receipt as an income_tax payment made by decedent for only after that recording did respondent credit the estate’s estate_tax with the amount shown in respondent’s records as an overpayment of income_tax see 64_f3d_1516 11th cir nor is the estate now asking for a redesignation of the disputed funds the estate simply asks that it get credit for all payments that it made as to its estate_tax whether the payments were made directly by the estate or indirectly through any overpayment that respondent credited to its estate_tax in his posttrial brief respondent discusses 284_us_281 and its progeny including 109_tc_125 affd without published opinion 172_f3d_859 3d cir as noted by the court in bachner the principles of lewis v reynolds supra require that a taxpayer’s claim_for_refund be reduced by the amount of the correct_tax liability for the taxable_year regardless of the fact that the commissioner can no longer assess a deficiency for the taxable_year see bachner v commissioner supra pincite respondent observes that his records currently list the disputed funds as a payment of decedent’s federal_income_tax and asserts that the estate is precluded by the referenced principles from now applying any of the funds to the estate’s estate_tax as a refund for lack of an income_tax overpayment for respondent’s observation and assertion are misplaced contrary to respondent’s desired current characterization of the disputed funds as a payment of decedent’s federal_income_tax we find and conclude as discussed above that the disputed funds currently represent a payment of the estate’s federal estate_tax thus as also discussed above the question of whether decedent may or may not have overpaid his federal_income_tax and any related application of the principles of lewis v reynolds supra is not before us nor are our finding and conclusion altered by the fact that respondent’s records currently list the disputed funds as a payment of decedent’s federal_income_tax respondent unilaterally changed his records to reflect as much after the expiration of the 3-year period of limitations for assessment as to decedent’s federal_income_tax given the timing of that change ie after the referenced 3-year period of limitations had expired we consider the change to have been made too late to have any effect although not mentioned by either party we are mindful of the case of 121_f2d_655 7th cir revg 40_bta_978 there the court allowed the commissioner to correct an erroneous credit of an overpayment where the period of limitations remained open as to an earlier year to which the credit had been erroneously credited see id pincite the court emphasized however that the commissioner could properly make such a correction because the limitations_period remained open for the earlier year see id pincite the court noted that good sense commands that the correction of errors be barred after the expiration of the period of limitations relative to assessments and collections id pincite where as here respondent concedes in his posttrial brief that the applicable 3-year period of limitations for assessment expired before he most recently recharacterized the disputed funds as a payment of decedent’s federal_income_tax respondent is and was as of the time of the recharacterization bound by his previous recording of the disputed funds as a credit to the estate’s estate_tax and is and was as of the time of the recharacterization precluded from undoing that credit to change his recorded characterization of the disputed funds to that of a payment of decedent’s income_tax we hold that the disputed funds now represent a payment of the estate’s federal estate_tax and are taken into account in calculating any overpayment of that taxdollar_figure we have considered all arguments for a contrary holding including respondent’s argument that the duty_of_consistency applies to treat the disputed funds as a payment of income_tax and we reject all arguments not discussed herein as without merit to reflect the aforementioned additional deductions for interest and legal fees decision will be entered under rule the estate’s estate_tax_return claims a deduction of dollar_figure for taxes paid on decedent’s final income_tax return of that amount we find that dollar_figure was credited to the estate as a payment of estate_tax the parties’ computation s under rule should adjust the deduction so that the estate’s deduction for income taxes paid does not include the dollar_figure
